Citation Nr: 0735113	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1995 to September 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that the appellant was not 
eligible for VA educational assistance benefits under Chapter 
30 Title 38, United States Code.


FINDING OF FACT

The veteran's only period of service, from June 15, 1995 
through September 4, 1998, resulted in his general discharge 
(under honorable conditions), and he was not place on the 
retired list, transferred to the Fleet Reserve, placed on the 
temporary disability retired list, or released for further 
service in a reserve component of the Armed Forces.


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 
21.7042(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA. The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists. The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

Analysis

The veteran seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  The veteran has been deemed 
ineligible for VA educational assistance benefits under the 
MGIB based upon the fact that he was given a general 
discharge from service instead of the honorable discharge 
that would qualify him for such benefits. 

The veteran's DD Form 214, reflects that he entered active 
duty on June 15, 1994 and separated from service on September 
4, 1998, with a total of three years, two months, and twenty 
days of total active service.  His DD Form 214 further shows 
that his character of service was general (under honorable 
conditions).

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual 
must, after June 30, 1985, first become a member of the Armed 
Forces or first enter on active duty as a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (3) (West 2002); 38 C.F.R. 
§ 21.7042 (a) (4)(2007).  A "less than honorable" character 
of discharge (e.g., "under honorable conditions," "general," 
"bad conduct," or "undesirable") is not qualifying for 
Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part 
V, 1.
17(e). 

In this case, as noted above, the character of the veteran's 
discharge from his only period of active service was general 
(under honorable conditions). The Board notes that such 
character of discharge is "less than honorable" 38 U.S.C.A. 
§ 3011(a); 38 C.F.R. § 21.7042 (a).  Therefore, the Board 
finds that because the veteran was not discharged with an 
"honorable" discharge, he does not meet the basic eligibility 
requirements for Chapter 30 benefits.  38 C.F.R. § 21.7042 
(a).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that the 
appellant was placed on the retired list, transferred to the 
Fleet Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services. 38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
However, although the veteran's discharge was described as 
"under honorable conditions," the evidence does not show that 
he was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the veteran 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the veteran's contentions.  
However, the legal criteria governing eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code are quite specific and unfortunately, the 
Board is not free to deviate from the law as passed by 
Congress.  There is simply no legal basis to find the veteran 
eligible for educational assistance benefits under the MGIB, 
Chapter 30, Title 38, United States Code.

Accordingly, as the outcome of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


